In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-20-00143-CR

EX PARTE TREVOR ROYCE SELLS                §   On Appeal from the 78th District
                                               Court
                                           §
                                               of Wichita County (DC78-CV2020-
                                           §   1864)

                                           §   December 23, 2020

                                           §   Memorandum Opinion by Chief Justice
                                               Sudderth

                                               (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth